Title: From Thomas Jefferson to Thomas Mann Randolph, 26 April 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. To TMR.
            Philadelphia Apr. 26. 98.
          
          Your last of the 14th. was acknoleged in mine of the 19th. the bill for 12. armed vessels passed by about 4. to 3. in the H. of R. that for the establishment of a Secretary of the navy was tried yesterday on it’s passage to the 3d. reading, and prevailed by 47. against 41. it will be put on it’s passage to-day. the bill for a provisional army of 20,000. men is somewhat doubtful in event. the expence of this is calculated from 4. to  6. millions of Dollars a year. a land tax is voted in the committee, and must be passed. an additional tax on salt will probably be laid. the stoppage of public interest will be proposed, but will hardly prevail. motions are made for modifying the rights of citizenship, and for giving a power to send away suspected aliens. they talk of proposing a sedition bill, the object of which is to suppress the whig-presses. they have now such a majority by the going over to them of all wavering members, and the departure of others (no less than 5. of the Virginia) delegation are gone home) that they can carry any thing. our only hope is that the downfall of wheat & flour, a heavy land tax, & a near view of war will rouse the main body of the people to see at length to what objects the public measures have for some time been leading them. Hamilton is appointed by Govr. Jay to the Senate of the US. in the place of Hobart who is made a judge. nobody doubts that this portends some great and mischievous enterprize. the time of our rising is conjectured from the middle to the last of May. war addresses are coming in from New Jersey & the great trading towns. but this paroxysm will be short. the only fear is of irretrievable injury while it prevails. my warmest love to my ever dear Martha & the little ones. affectionate salutations & friendship to yourself. Adieu.
        